Citation Nr: 0517159	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
service-connected loss of all teeth.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malnutrition.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

(The additional issue of entitlement to outpatient dental 
treatment and related dental appliances by the Department of 
Veterans Affairs (VA) is the subject of a separate decision 
by the Board.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) and 
Medical Center (MC) in Salt Lake City, Utah, which granted 
service connection for the loss of the veteran's teeth, 
denied entitlement to VA outpatient dental treatment, and 
denied service connection for residuals of malnutrition 
claimed to have been caused by the extraction of teeth in 
service, including multifocal fibrosclerosis, degenerative 
muscle disease, and chronic viral infections.  As noted 
above, the veteran's claim is now in the jurisdiction of the 
Phoenix RO.  

In June 1993 decisions, the Board denied entitlement to VA 
outpatient dental treatment, as well as service connection 
for residuals of malnutrition.  The veteran appealed the 
Board's decision denying VA outpatient dental treatment to 
the United States Court of Appeals for Veterans Claims 
(Court).  The veteran did not appeal the Board's June 1993 
decision denying service connection for residuals of 
malnutrition; thus, this decision is final.  38 C.F.R. 
§ 20.1100.  

In a July 1994 memorandum decision, the Court vacated the 
Board's June 1993 decision denying VA outpatient dental 
treatment and remanded the matter for additional development 
of the evidence and readjudication, including additional 
consideration of the issue of entitlement to a compensable 
rating for the service-connected loss of teeth.  In September 
1994 and March 1997, the Board remanded the matters to the RO 
in order to accomplish the additional evidentiary development 
ordered by the Court.  

In April 2000 decisions, the Board denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to VA outpatient dental treatment and related 
dental appliances (except under Class III or Class IV).  In 
the remand portion of those decisions, the Board noted that 
the veteran had filed an application to reopen his claim of 
service connection for residuals of malnutrition, as well as 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  These 
claims had been denied by the RO in November 1997 and January 
1999 rating decisions, respectively.  The Board determined 
that the veteran had submitted timely notices of disagreement 
with those decisions.  Thus, the Board directed the RO to 
issue a Statement of the Case pertaining to the issues of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
the residuals of malnutrition and entitlement to a total 
disability rating based on individual unemployability.  See 
Manlincon v. West, 12 Vet. App. 238 (1998).  Finally, the 
Board directed the RO to hold in abeyance the claims for 
Class III and/or Class IV outpatient dental treatment until 
the resolution of the pending claims seeking service 
connection for additional disabilities and a total disability 
rating based on individual unemployability.  

The veteran appealed the Board's April 2000 decisions to the 
Court.  While the matter was pending at the Court, the VA 
Office of General Counsel, on behalf of the Secretary, and 
the veteran's representative filed a joint motion to vacate 
and remand the Board's April 2000 decisions in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an April 2001 order, the Court granted the 
motion, vacated the Board's April 2000 decisions, and 
remanded the matter to the Board for reconsideration.

In May 2002 decisions, the Board reconsidered the veteran's 
claims in light of the VCAA and again denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to outpatient dental treatment and related 
dental appliances from VA (except under Class III or Class 
IV).  The Board further noted the Court had not vacated the 
Remand portions of its April 2000 decisions, and again 
directed the RO to comply with those instructions.  

The veteran again appealed the Board's decisions to the 
Court.  While the matter was pending at the Court, in May 
2003, the VA Office of General Counsel, on behalf of the 
Secretary, and the veteran's representative filed a joint 
motion to remand the Board's May 2002 decisions, in light of 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
May 2003 order, the Court granted the motion and vacated the 
Board's May 2002 decisions denying a compensable rating for 
the service-connected loss of all teeth, as well as 
entitlement to outpatient dental treatment and related dental 
appliances from VA.  In December 2003, the Board remanded the 
matter for due process considerations.  

While the matter was in remand status, the veteran perfected 
an appeal with the November 1997 rating decision determining 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of 
malnutrition and the January 1999 rating decision denying a 
total rating based on individual unemployability due to 
service-connected disability.  Thus, these matters have been 
added to the issues on appeal.  

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for residuals of 
malnutrition.  The claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities must therefore be held in abeyance, pending 
resolution of the former matter.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All of the veteran's teeth were extracted in service, 
probably due to periodontal disease or infection; such tooth 
loss is not shown to be due to "service trauma."

2.  The veteran's lost teeth are, and always have been, 
replaceable by a suitable prosthesis; there is no appreciable 
bone loss evident with respect to the body of the maxilla or 
mandible.

3.  In a June 1993 decision, the Board denied service 
connection for residuals of malnutrition.  

4.  Although the veteran was notified of that determination 
and of his appellate rights, he did not appeal within the 
applicable time period.

5.  The evidence added to the record since the final June 
1993 Board decision includes medical evidence not previously 
considered which bears directly and substantially upon the 
claim of service connection for residuals of malnutrition and 
which must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected loss of all teeth have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and 2002); 38 C.F.R. Part 
4, including Diagnostic Code 9913 (1990-2004).

2.  The July 1993 Board decision denying service connection 
for residuals of malnutrition is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992).

3.  New and material evidence has been received to reopen the 
claim of service connection for residuals of malnutrition.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) to the extent necessary to 
issue the instant decision.  

Given the favorable outcome with respect to the veteran's 
application to reopen the claim of service connection for 
residuals of malnutrition, it is clear that no further 
notification or development action is required at this time 
with respect to that issue.

With respect to the claim of entitlement to a compensable 
disability rating for the service-connected loss of all 
teeth, the record in this case contains numerous letters from 
the RO to the veteran and his congressional representatives 
regarding his appeal.  Also, the Board notes that the veteran 
has been repeatedly notified of the information and evidence 
necessary to substantiate his claim via decisions of the RO, 
the Board, and Statements of the Case.  In addition to these 
communications, in February 2004 letter, the RO sent the 
veteran a VCAA notice.  

Based on the foregoing, the Board finds that VA has satisfied 
its duty to notify the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he is to provide and what part 
VA will attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He has also 
generally been advised to submit or identify any additional 
evidence he feels would support his claim.  Pelegrini v. 
Principi (Pelegrini II), 17 Vet. App. 412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical and dental 
records are largely unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including several requests to the National Personnel Records 
Center (NPRC).  The RO has also attempted to obtain 
alternative medical records to support the veteran's claim.  
However, the NPRC has unambiguously informed the RO that the 
veteran's service medical and dental records are not on file, 
there are no alternative clinical records, and that dental 
records cannot be reconstructed.  

Based on the foregoing, it is clear that further requests for 
service medical and dental records for the veteran would be 
futile.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
repeatedly informed the veteran of its inability to obtain 
them.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Therefore, while the Board sincerely regrets that the 
veteran's service medical and dental records are unavailable, 
it must find that VA has no further duty to him with respect 
to obtaining them.

Briefly, the Board notes that in his numerous communications 
with VA over the years, he has occasionally implied that the 
absence of his service medical and dental records is a result 
of VA's failure to request his service medical records at the 
time of his 1972 pension claim.  See e.g., letter to the 
Adjudication Officer at the Salt Lake City RO, dated May 18, 
1992; see also VA Form 1-9, dated in August 1992, page 9.  
However, because there was no indication in the veteran's 
1972 pension application (or any of his related 
communications with VA at that time) that he wished to seek 
VA compensation benefits, there was no reason for VA to 
request his service medical records until he filed his claim 
of service connection for a dental disability in 1991.  Thus, 
the veteran's assertions in this regard do not provide a 
basis on which to grant his claim.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under VCAA shall include providing a medical examination or 
obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  
38 C.F.R. § 3.159(c).  In this case, the veteran was afforded 
VA dental examinations in February 1995 and August 1997.  
These examination reports provide the necessary information 
on which to decide the veteran's appeal.  An additional 
medical examination or opinion is not necessary with respect 
to the dental claim.  Moreover, after reviewing the extensive 
record in this case, the Board can conceive of no additional 
assistance which VA could provide to the veteran which would 
aid in substantiating this claim.  Thus, the Board finds that 
VA has fully met its obligations to assist the veteran under 
VCAA.

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Entitlement to a compensable disability rating for the 
service-connected loss of all teeth.

Factual Background:  The available service medical records 
show that at his September 1954 service separation medical 
examination, all of the veteran's teeth were missing and he 
was wearing upper and lower dentures replacing all but the 
missing wisdom teeth.  The veteran was given a Class I dental 
rating, generally assigned to individuals requiring no 
additional dental treatment.  

The veteran's DD Form 214 corresponding to his first period 
of active duty shows that he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal, but no awards or decorations 
indicative of combat service.  It was also noted that the 
veteran had received no wounds due to enemy action.  His most 
significant duty assignment was with the 3201st Supply 
Service Squadron.  

In March 1972, the veteran submitted an application for 
nonservice-connected pension benefits; his application is 
entirely negative for notations of a dental disability.  In 
September 1972, the RO denied his claim.  The RO continued 
its determination in several subsequent decisions, which the 
veteran did not appeal.  

In April 1991, the veteran submitted a claim of entitlement 
to service connection for a dental disability, stating that 
he had a possible gum infection in service and had lost all 
but three of his teeth in 1952.  In support of his claim, he 
submitted copies of diary excerpts purportedly written by him 
in August and September 1952, in which he describes, inter 
alia, having numerous teeth extracted.  In an entry dated 
September 25, 1952, he noted that his four front teeth were 
"abcessed."  

In April 1991, the veteran stated that "[u]nder no 
circumstances would the teeth have been removed except for 
trauma suffered while on active duty, especially in a combat 
zone."  He noted that his diary excerpts confirmed that in a 
period of less than one month, he had had eighteen teeth 
extracted and that "[a]ll but one were pulled without the 
benefit of Novocaine or other anesthesia."  He also 
indicated that he found it significant that, in spite of his 
abscessed teeth, he was not administered antibiotics and that 
he viewed this as "neglect bordering on criminal."  

In a June 1991 statement, the veteran indicated that he had 
been fitted with dentures at Eglin Air Force Base in 1953, 
about 9-10 months after all but three of his teeth were 
extracted in Korea.  

In a February 1992 rating decision, the RO granted service 
connection for all of the veteran's missing teeth, except for 
teeth numbers 1, 16, 17, and 32.  (Service connection for 
these teeth, the third molars, was subsequently granted).  
The RO further determined that the veteran had sustained no 
service trauma or combat dental injuries.  In a February 1992 
letter, the veteran was notified by the VAMC that he was not 
eligible for VA outpatient dental treatment.  

The veteran appealed the adverse determination, claiming that 
he was entitled to VA dental treatment as his "teeth would 
not have been extracted except for trauma involved."  (See 
March 1992 Notice of Disagreement.)  He argued that he needed 
immediate replacement of his dentures to prevent "the 
debilitating effects of further malnutrition and my collagen 
disease."  Id. 

In June 1993, the Board denied entitlement to VA dental 
treatment, finding that the veteran did not have a 
compensable dental disability, did not sustain dental trauma 
during service, was not a POW, did not have a service-
connected disability held to be aggravated by his dental 
condition, and was not participating in a VA vocational 
rehabilitation program.  

The veteran appealed the Board's decision to the Court.  In a 
July 1994 memorandum decision, the Court vacated the Board's 
decision and ordered VA to, inter alia, consult with the VA 
General Counsel as to the definition of "service trauma," 
as well as provide the veteran with a dental examination to 
determine the cause of his tooth loss for the purpose of 
determining whether his service-connected dental condition 
was compensable.  

At a February 1995 VA dental examination, the examiner 
indicated that he had no way of knowing the cause of the 
veteran's tooth loss.  Rather, he indicated that he could 
only speculate based on the veteran's diary excerpts that he 
had a chronic or acute infection of the periodontium.  He 
noted that the veteran had claimed that his teeth had been 
extracted without anesthesia and indicated that multiple 
extractions without anesthetic would be "a traumatic 
experience."  Based on the veteran's reports, the dentist 
indicated that the veteran very likely received 
"substandard" dental care while in the field for an 
extended time.  He indicted that on review of the record and 
examining the veteran, he felt that his claim was 
"justified."  

In August 1997, a VA dental examination was performed to 
determine whether there was damage to the body of the maxilla 
or mandible which would preclude the veteran from wearing a 
dental prosthesis.  It was noted that the veteran then wore 
full upper and lower dentures and that his panelipse showed 
no appreciable bone loss.  The examiner indicated that the 
veteran did not have any compensable service-connected 
disability.  

Pursuant to the Court's remand, the Board obtained a VA 
General Counsel opinion regarding the definition of the term 
"service trauma" as set out in 38 U.S.C.A. § 1712.  On 
review of the applicable statutory provisions, legislative 
history, and VA dental regulations, as well as other sources, 
the General Counsel held that the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2004).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent hospitalizations which render 
impractical application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).

Prior to February 17, 1994, the Rating Schedule provided that 
replaceable missing teeth were to be rated at a 
noncompensable level.  Only the loss of teeth due to loss of 
substance of the body of a maxilla or mandible was 
compensable in any event, and then only when the lost 
masticatory surfaces could not be restored by suitable 
prosthesis.  Furthermore, the ratings contemplated loss of 
the body of the bone only through trauma or disease such as 
osteomyelitis, not loss of the alveolar process through 
resorption.  38 C.F.R. Part 4, Code 9913 (prior to February 
17, 1994).

After February 17, 1994, it was specifically provided that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1994).  The actual 
rating criteria did not substantially change at this time.  
38 C.F.R. § 4.150, Code 9913 (1994).  38 C.F.R. § 4.149 was 
removed from the Rating Schedule, effective June 8, 1999, 
without otherwise changing the relevant rating criteria.

Analysis:  The relevant evidence establishes that the 
veteran's missing teeth are, and always have been, 
replaceable by a suitable prosthesis.  Furthermore, the 
objective evidence of record establishes that there is no 
appreciable loss of bone in the body of any maxilla or 
mandible.  Under such circumstances he fails to meet the 
criteria for a compensable schedular disability rating for 
service-connected loss of all teeth.

Likewise, there is no indication in the record that the 
current schedular evaluation for loss of teeth is inadequate 
to evaluate the impairment of the veteran's earning capacity 
due to this disability, and the record does not present such 
an exceptional or unusual disability picture as to render 
application of the regular schedular standards impractical.  
For example, there is absolutely no indication that the 
veteran's loss of teeth has been productive of marked 
interference with employment or has necessitated frequent 
periods of hospitalization.  Thus, the RO quite properly did 
not consider this claim for referral to the VA Central Office 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

II. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malnutrition.

Again, with the exception of the veteran's September 1954 
military discharge medical examination report, his service 
medical and dental records are not available.  

The September 1954 examination report notes that at the time 
of his discharge from his first period of active service, all 
of the veteran's teeth were missing and, except for his third 
molars, had been replaced by dentures.  Clinical evaluation 
was otherwise entirely normal, but for enucleated tonsils and 
a traumatic scar of the right upper arm.  It was also noted 
that the veteran weighed 128 pounds, which was 12 pounds 
underweight.  A high calorie diet was recommended.

The veteran's DD Form 214 corresponding to his first period 
of active service shows that his most significant duty 
assignment was with the 3201st Supply Service Squadron.  He 
received the Korean Service Medal, the United Nations Service 
Medal, and the National Defense Service Medal, but no awards 
or decorations indicative of combat service.  

As set forth above, the veteran had a second period of active 
service, from March 1955 to October 1957.  Medical and dental 
records pertaining to that period of service are also 
unavailable.  

Copies of diary entries made by the veteran while he was in 
the Republic of Korea show that he had numerous tooth 
extractions during August and September 1952. 

In April 1991, the veteran submitted an application for VA 
compensation benefits.  During the course of his claim, he 
reported that all of his teeth had been extracted while he 
was in service.  He indicated that he subsequently served in 
a combat zone for several months prior to receiving a dental 
prostheses.  As a result, he indicated that he had difficulty 
eating and became malnourished.  The veteran indicated that 
as a result of his malnutrition, he developed various 
symptoms and disorders, including multifocal fibrosclerosis, 
chronic viral infections, and degenerative muscle disease.  

In a June 1993 decision, the Board denied the veteran's 
claim, finding that the record contained no probative 
evidence that the veteran had malnutrition in service, 
including as a result of the tooth extractions.  Moreover, 
the Board noted that none of the conditions for which the 
veteran claimed service connection were shown to have been 
incurred during service, including as a result of teeth 
extractions or malnutrition, or manifested to a compensable 
degree within the first post-service year.  Rather, the Board 
noted that the medical evidence of record showed that the 
veteran's complaints of disability did not begin until the 
mid-1960's, many years after service.  

Absent medical evidence of malnutrition in service or linking 
the development of the veteran's diseases to service, the 
Board denied the claim.  Although the veteran was notified of 
the decision, and of his appellate rights, he did not perfect 
an appeal within the applicable time period.  Thus, the 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The veteran now seeks to reopen his claim of service 
connection for residuals of malnutrition.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

For claims such as this one, filed before August 29, 2001, 
"new and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2004).

The United States Court of Appeals for the Federal Circuit 
has emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the final Board 
decision in June 1993.  This evidence includes numerous 
lengthy statements from the veteran essentially reiterating 
his previous contentions, as well as various clinical 
records.  

Included in these additional clinical records is a June 1995 
letter from Jay P. Munsey, M.D., who was the veteran's family 
physician from 1961 to 1988.  Dr. Munsey indicated that the 
veteran had been "very thin and somewhat debilitated" from 
the time they first met in 1961, until the veteran became 
very ill in 1965.  He indicated that based on the veteran's 
statements that he had had only three upper front teeth for 8 
months, 41/2 of which had been "in a combat zone," the 
veteran "was indeed malnourished" in service.  Dr. Munsey 
further indicated that based on the veteran's statements that 
the dentures subsequently furnished to him by military 
dentists were "unusable," it was his opinion that the 
veteran continued to be malnourished.  Dr. Munsey indicated 
that "[f]rom 1961 when I first became his family physician, 
his substandard weight would certainly indicate ongoing 
malnutrition."  Dr. Munsey indicated that the veteran's 
"chronic collagen disease(s)" were the result of prolonged 
malnutrition.  

Given the nature of the veteran's claim, and presuming the 
credibility of the new evidence for the limited purposes of 
this decision, the Board finds that the evidence discussed 
above is new and material evidence sufficient to reopen the 
claim of service connection for residuals of malnutrition.  
38 C.F.R. § 3.156(a) (2004).  

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

Entitlement to a compensable rating for the loss of all teeth 
is denied.  

New and material evidence having been received, the 
application to reopen the claim of service connection for 
residuals of malnutrition is granted.


REMAND

As noted, the VCAA requires that VA notify the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he is to provide 
and what part VA will attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also generally advise the veteran to submit or identify 
any additional evidence he feels will support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that the veteran 
has not yet received the required notification with respect 
to the claim of service connection for residuals of 
malnutrition.  

In addition, the VCAA requires that VA provide a medical 
examination and obtain a medical opinion when such is 
necessary to make a decision on the claim.  Given the nature 
of the evidence currently of record, the Board finds that a 
VA medical examination and opinion is necessary in order to 
clarify the nature and etiology of the veteran's claimed 
disabilities.  

Accordingly, this case is remanded for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The veteran should be afforded a VA 
medical examination and the claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to:  (1) 
whether it is at least as likely as not 
that the veteran had any malnutrition in 
service as a result of the extraction of 
his teeth; and, if so, (2) whether it is 
at least as likely as not that the 
veteran currently exhibits any current 
disability as a result of that in-service 
malnutrition.  If the above questions can 
be answered only with resort to 
speculation, the examiner should so 
state.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, including 
the claim of entitlement to a total 
rating based on individual 
unemployability, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


